EXAMINER COMMENTS
Response to Amendment
The following is in response to the applicants’ submission (e.g. amendment, remarks, etc.) filed on December 9, 2021.
It is noted with much appreciation that the amendment filed as part of the submission incorporates the suggestions from the previous office action (page 3 of Ex Part Quayle dated October 15, 2021).  Therefore, the claim objections in the previous office action have been withdrawn.  It is reiterated that these changes were necessary to correct minor informalities with the claim language and do not impact the scope of the claimed invention.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The examiner’s remarks from the previous office action (page 2 of Ex Part Quayle dated October 15, 2021) are still applicable and are fully incorporated by reference herein.
Accordingly, Claims 1 through 17 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896